Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				  REASONS FOR ALLOWANCE
	Applicant’s arguments as to unexpected results of the instantly recited amounts of a hindered amine-based compound and a hindered phenol- based compound and ratios thereof Kazeto et al as the the primary reference are found persuasive.  Although applicant failed to address the rejection based on Bizet et al as the primary reference separately, issues involved in Bizet et al and in Kazeto et al as the primary reference are very similar and thus such arguments as to unexpected results would equally applied to the rejection based on Bizet et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Jan 25, 2021                                         /TAE H YOON/                                                                      Primary Examiner, Art Unit 1762